DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss (Motion), filed May 28, 2009, stating that Plaintiffs failed to appeal within the 30 days required by ORS 305.280(4) and that they do not meet the ORS 305.288 statutory exceptions.
The Personal Property Order (Order) of the Multnomah County Board of Property Tax Appeals (BOPTA) was mailed to Plaintiffs on March 6, 2009. Plaintiffs' Complaint was filed on April 8, 2009. That interval is longer than the 30 days required by ORS 305.280(4), 1 which reads:
  "* * * [A]n appeal to the tax court * * * from an order of a county board of property tax appeals shall be filed within 30 days after the date of the * * * mailing of the order, date of publication of notice of the order or date of mailing of the notice of the order to the taxpayer, whichever is applicable."
At the case management hearing held July 20, 2009, the parties discussed Defendant's Motion. Plaintiffs stated that, because the BOPTA Order was mailed to their authorized representative rather than to them, they were delayed in filing their Complaint. The parties discussed ORS305.288. *Page 2 
Plaintiffs agreed to respond to Defendant's Motion to Dismiss by August 12, 2009. Plaintiffs have not filed a response. Plaintiffs have not presented any fact or argument that prevents the application of this statute. Defendant mailed the Order to Plaintiffs' authorized representative; there was no error on the part of BOPTA in mailing the Order to Plaintiffs' designated representative, who filed a petition on Plaintiffs' behalf. Plaintiffs did not submit any information showing that they met the statutory exceptions found in ORS 305.288. Defendant's Motion is granted, and the Complaint is dismissed. Now therefore,
IT IS THE DECISION OF THIS COURT that Defendant's Motion to Dismiss is granted.
Dated this ___ day of August 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onSeptember 11, 2009. The Court filed and entered this document onSeptember 11, 2009.
1 All references to the Oregon Revised Statutes (ORS) are to 2007.